Citation Nr: 0907263	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  02-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 2, 
1959 to October 23, 1959.    

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 2003, the veteran testified at a hearing held at 
the RO (Travel Board hearing) before a Veterans Law Judge who 
subsequently left the Board.  Thus, in November 2005, the 
Board remanded this case to allow another hearing to be held 
before an active Veterans Law Judge.  Thereafter, in February 
2006, the veteran testified at a Travel Board hearing before 
the undersigned Veterans Law Judge as support of his claim.  
In July 2006, the Board remanded this case for further 
evidentiary development.  The case is now returned to the 
Board for further appellate consideration.     

The Board notes that the back disability at issue should not 
be characterized as a new and material evidence claim.  
Concerning this, the veteran originally filed a claim for 
service connection for a back disability in March 1999.  In a 
December 1999 rating decision, the RO denied service 
connection for a back disability on the basis that his claim 
was not well-grounded.  The RO provided him notice of that 
denial that same month.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) (since codified at 38 U.S.C.A. § 
5100 et seq.) became law.  The VCAA provided that, under 
certain circumstances, claims that had been denied on the 
basis of not being well-grounded and that became final during 
the period from July 14, 1999, to November 9, 2000, may be 
readjudicated as if the denial had not been made, on a de 
novo basis.  The Board views unappealed rating decisions to 
be final as of the date of the notification letter, not as of 
the date the one-year period expires.  See 38 U.S.C.A. §§ 
5104 and 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).  
Therefore, the prior December 1999 rating decision falls 
within the time frame for de novo readudication of the 
veteran's claim for service connection.  In that regard, once 
the RO determined that it would undertake de novo 
reconsideration of the claim, the previous claim remained 
open, pending, and unadjudicated until the August 2001 rating 
decision on appeal.  Thus, a new and material evidence 
analysis is not warranted for the issue regarding the 
veteran's back disability.


FINDINGS OF FACT

1.  There is competent medical evidence of a current back 
disorder.

2.  There is no competent medical evidence of any back 
disorder within one year of discharge from service or for 
many years thereafter.

3.  There is competent evidence of record against a link 
between the veteran's current back disorder and his military 
service.


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in July 2001, March 
2004, and August 2007.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges that the RO did not provide 
additional notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded until after the rating decision on 
appeal; thus, there is a timing error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including notice pursuant to 
Dingess, supra, was provided in August 2006 and August 2007, 
after issuance of the initial AOJ decision in August 2001.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in July 
2001, followed by subsequent VCAA and notice pursuant to 
Dingess, supra, in March 2004, August 2006, and August 2007, 
the RO readjudicated the claim in three SSOCs dated in June 
2005, April 2007, and October 2008.  Thus, the timing defect 
in the notice has been cured.

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records dated from 1987 to 2004.  His 
private treatment records and medical records from the Social 
Security Administration (SSA) also have been associated with 
the claims file.  The RO also afforded the veteran a VA 
examination in July 2008.  Moreover, the veteran and his 
representative have submitted several statements from the 
veteran, his treating physicians, and his wife that attest to 
the back injury he incurred in service, the dates of 
treatment he received for his back disability, and the 
symptoms he has experienced.  Further, the veteran provided 
testimony at two Travel Board hearings.  

However, the RO has indicated that the veteran's service 
treatment records (STRs) cannot be located.  When service 
records are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the veteran's 
STRs appear to have been destroyed in the July 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under these circumstances, the Court has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, responses from the NPRC dated in August 1999, 
June 2001, and January 2002 indicated that the veteran's 
records are fired-related and no STRs, morning reports, or 
sick reports could be located.  Further, two letters from the 
RO to the veteran dated in October 1999 and November 1999 
indicated that the veteran's STRs were destroyed in the July 
1973 fire, and requested that he submit any STRs or other 
service records in his possession.  Neither the veteran nor 
his representative submitted additional records in response 
to these letters.  Thus, all efforts have been exhausted, and 
further attempts would be futile.  38 C.F.R. § 3.159(c)(2) 
and (3).  The Board thus finds no basis for further pursuit 
of these records.    

Thus, given that the RO has obtained available medical 
records, SSA records, and statements from the veteran, his 
treating physicians, and his wife, and provided him with a VA 
examination and hearings, and that further attempts to obtain 
his STRs would be futile, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its July 2006 remand.  Specifically, the RO 
was instructed to provide the veteran with VCAA notice as 
required under Dingess, supra, obtain the veteran's records 
from the Social Security Administration (SSA), and 
readjudicate the veteran's service connection claim on the 
bases of direct, presumptive, and aggravation of a pre-
existing condition.  The Board finds that the RO has complied 
with these instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

For purposes of establishing service connection under 
38 U.S.C.A. §§ 1110 and 1131, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 
38 U.S.C.A. § 1111 affords wartime veterans, also applies to 
peacetime veterans.  See 38 U.S.C.A. § 1132.  The lower 
standard of rebuttal of the presumption of soundness that 
38 U.S.C.A. § 1132 affords peacetime veterans is abrogated by 
38 U.S.C.A. § 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section [] 1132 . . . , 
the provisions of section [] 1111 . . . shall be applicable 
in the case of any veteran who serviced in the active . . . 
military . . . service after December 31, 1946."  
38 U.S.C.A. § 1137.  The veteran had such service.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The Federal Circuit Court has adopted the General Counsel's 
opinion.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

When no pre-existing condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d  1089 at 1096.  The 
presumption of soundness would apply, even when there was 
evidence of a pre-existing condition, if the VA fails to show 
by clear and unmistakable evidence that a pre-existing 
condition was not aggravated by service.  Id. at 1096.  This 
essentially has the effect of converting an aggravation claim 
into one for service-connected disability where the 
government could not show a lack of aggravation of a pre-
existing condition by clear and unmistakable evidence.  In 
that regard, a service connection analysis by way of 
incurrence of an in-service injury or disease must follow if 
the government fails to rebut the presumption of soundness as 
discussed above.  Id.  This means that no deduction for the 
degree of disability at the time of entrance will be made if 
a rating is awarded.   

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 
38 C.F.R. 
§ 3.306.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111 by showing any of the above, the veteran's claim 
is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . .   . ."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the pre-existence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran argues that although his DD Form 
214 indicates he was discharged from service because of a 
physical disability that pre-existed his entry to active 
service, he did not have a back disability that existed prior 
to service and did not experience any back problems until he 
entered military service.  See, e.g., VA Form 9 dated in 
October 2002; the veteran's statements dated in July 1999, 
September 2003 and June 2005; and Travel Board hearing 
transcript dated in February 2006.

The Board now turns to a review of the veteran's STRs.  In 
this regard, the Board acknowledges that attempts were made 
to secure them from the NPRC.  The NPRC responded that the 
records were not available and presumed destroyed in the St. 
Louis fire in 1973.   See O'Hare vs. Derwinski, 1 Vet. App. 
365 (1991) (where STRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide an 
explanation of reasons or bases for its findings).  Thus, no 
STRs are available for review to determine whether the 
veteran's service entrance examination noted any pre-existing 
back disability.  However, the veteran's DD Form 214 
indicated that the veteran was discharged from service 
because of a physical disability that existed prior to entry 
to active duty, although the nature of the particular 
physical disability that caused the veteran's discharge from 
service is unknown.  The veteran asserts that the alleged 
pre-existing physical disability mentioned on the DD Form 214 
actually referred to a note on his service entrance 
examination report regarding the length of his left leg, 
which is shorter than his right leg due to Legg-Perthes 
disease, a disease that develops in childhood.  The veteran 
also contends that his back disability did not pre-exist 
service, and was incurred in service, when he slipped and 
fell off an embankment, along with other fellow soldiers, who 
fell on top of him and hurt his back.  See, e.g., Travel 
Board hearing transcript dated in February 2006.  However, no 
evidence whatsoever exists to support the veteran's 
assertions.  In this regard, the Court has held on multiple 
occasions that lay statements by a veteran concerning a pre-
existing condition, alone, are not sufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability pre-
existed service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition).  See also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  However, the Board 
acknowledges the veteran is at least competent to report 
symptoms of a back disability during his military service.  
See also 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

Thus, in light of the fact that the veteran's STRs have been 
presumed to be lost to the 1973 fire in St. Louis, Missouri, 
and the fact that there is no competent evidence of the 
particular physical disability for which the veteran was 
discharged from service, the Board must find that no clear 
and unmistakable evidence has been shown that the veteran's 
back disability disorder pre-existed service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  Furthermore, the presumption 
of soundness attaches where a portion of the veteran's STRs, 
including his service entrance examination report, is 
unavailable and is presumed to have been lost in a fire.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

Thus, here, the veteran is still presumed sound because VA 
has failed to show by clear and unmistakable evidence that 
the veteran had a pre-existing back disorder prior to 
service.  Wagner, 370 F.3d at 1096; see VAOPGCPREC 3-2003.  
This, in turn, essentially has the effect of converting a 
claim of service connection by aggravation into one for 
service-connected disability where the government could not 
show a lack of aggravation of a pre-existing condition by 
clear and unmistakable evidence.  Therefore, an analysis of 
direct service connection must follow because, as discussed 
above, VA has failed to rebut the presumption of soundness.  
Id.    

In this respect, service connection requires competent 
evidence showing (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of a disease or 
injury, and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

As already stated, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a recent VA examination report dated in July 
2008 indicates diagnoses of widespread degenerative disc 
disease in the lumbar spine, with osteoarthritis, and a prior 
L1 compression fracture.  See VA examination report dated in 
July 2008.  Other recent VA medical records also confirm 
these diagnoses.  See, e.g., VA treatment records dated from 
2000 to 2004.  Thus, there is sufficient evidence of a 
current back disability.  Consequently, the determinative 
issue is whether any of these conditions are somehow 
attributable to the veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).      

With respect to the evidence of in-service treatment for, or 
diagnosis of a back disability, the Board already has noted 
that attempts were made to secure the veteran's STRs from the 
NPRC, which responded that the records were not available and 
presumed destroyed in the St. Louis fire in 1973.  See 
O'Hare, supra, 1 Vet. App. at 365 (where STRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of reasons or bases for its 
findings).  Thus, no STRs are available for review to 
determine whether the veteran suffered from, or was treated 
for, back problems during service.  However, the Board 
acknowledges the veteran is at least competent to report 
symptoms of a back disability during his military service.  
See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, the veteran contends that he began to receive 
treatment for his back in 1959, immediately after his 
discharge from service, and that he underwent a back surgery 
in 1968.  A letter from Dr. R.F., dated in September 2001 
also states that the veteran received treatment for low back 
pain in 1959 from Dr. R.F.'s father, a chiropractor.  
However, the letter does not indicate a diagnosis of any back 
disorder at the time, and there is no other competent medical 
evidence showing that the veteran received treatment for the 
same back disorder from which he currently suffers.  In fact, 
an August 1999 letter from Dr. W.K., indicates that he began 
providing treatment to the veteran for back pain in 1964, and 
the diagnosis given at the time was sciatica.  Furthermore, 
treatment records indicate that the veteran was first treated 
for problems with his back in October 1989, when he was 
involved in a motor vehicle accident and was found to have a 
compression fracture of the L1 vertebral body and 
degenerative disc disease.  See VA treatment record and X-ray 
results dated in October 1989.  This treatment dates 
approximately 30 years after the veteran's separation from 
active service.  The Federal Circuit Court has determined 
that such a lapse of time is an important factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  Thus, 
although he is competent to report experiencing symptoms of 
back problems after service, the veteran's lay statements as 
to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or treatment 
of his back until decades after discharge.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Furthermore, although various treatment records and 
physicians' letters indicate an in-service back injury and a 
history of back problems since service, the Board finds these 
reports of the veteran's medical history to be of limited 
probative value.  See Leshore, supra, 8 Vet. App. at 406 (the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  In 
that regard, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  It follows, therefore, that 
the presumption of in-service incurrence for arthritis of the 
spine is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Further, the 
Board finds no evidence of any non-chronic back disorder in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.

As to a nexus between the veteran's current back disability 
and his active military service, the findings of the July 
2008 VA examiner provide strong evidence against the claim.  
The July 2008 VA examiner first noted that there are no 
factual records in the claims file to indicate the progress 
or status of the veteran's back disability from the time he 
was discharged from service in 1959, including records of his 
alleged back surgery in 1968.  The VA examiner further noted 
that the first evidence of treatment for the veteran's back 
was a statement by Dr. W.K. that the veteran was treated for 
back pain in 1964, five years following discharge from 
service.  The July 2008 VA examiner then concluded that the 
current status of the veteran's back disability is secondary 
to his herniated disc and prior surgery in 1968, as well as 
the aging process and the passage of time.  He also indicated 
that he could not comment as to a relationship between an 
alleged in-service injury and the cause of low back pain 
post-service because of the lack of factual data to support 
such a relationship.  Regarding a relationship between the 
need for the veteran to undergo his back surgery in 1968 and 
an alleged back injury during service, the VA examiner also 
indicated that such an opinion also would be speculative 
because of the lack of factual data.  See VA examination 
report dated July 2008.  Since there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides negative 
evidence against the claim for direct service connection.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced back problems over time, he 
is not competent to render an opinion as to the medical 
etiology of his current back disability, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, even with VA's heightened 
duty to assist, as in this case, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  



ORDER

Service connection for a back disability is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


